Citation Nr: 9902805	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date previous to December 1, 
1996, for the payment of additional compensation for a 
spouse.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  By rating action in May 1972 the veteran's disability 
evaluation was increased from 10 percent to 30 percent, 
effective February 23, 1972.

3.  Public Law 95-479, which provided that an additional 
amount of compensation may be payable for a spouse where a 
veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling, became effective 
October 1, 1978.

4.  In November 1997 a written statement requesting that his 
spouse be added to his award as a dependent was received from 
the veteran; the veteran's disability compensation award was 
adjusted to provide additional benefits based upon his 
spouse, effective December 1, 1996.


CONCLUSION OF LAW

An effective date earlier than December 1, 1996, for the 
payment of additional disability compensation for the 
veteran's spouse is not for assignment.  38 U.S.C.A. §§ 5107, 
5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.114 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date previous to 
December 1, 1996, for the payment of additional compensation 
for a spouse.  Many of the facts in this case are not in 
dispute.  The veteran's original claim for service connection 
was received in March 1966 and in that application he 
indicated that he had married Brenda in October 1965.  The 
veteran was awarded VA disability compensation in a June 1966 
rating action when service connection was granted for 
depressed transverse arches with plantar callosities and a 10 
percent disability evaluation was assigned.  A declaration of 
marital status which included a certificate of the veteran's 
marriage to Brenda was received in June 1967.

In a May 1972 rating decision, the disability evaluation for 
the veteran's depressed transverse arches with plantar 
callosities was increased to 30 percent, effective February 
23, 1972.  Another declaration of marital status in which the 
veteran indicated that he had been married to Brenda since 
October 1965 was received from the veteran in July 1972.  
Included with the request from the veteran that his spouse be 
added to his award as a dependent, received in November 1997, 
was a declaration of status of dependents in which he 
indicated that he had been married to Brenda since October 
1965.

The veteran's principle contention is that, as the pertinent 
marriage information was already of record, when his 
compensation was increased to 30 percent in 1972, the VA 
committed error by failing in its responsibility to add her 
to his award as a dependent.  It must be emphasized that 
previous to October 1, 1978, an additional amount of 
compensation was payable for a spouse only where a veteran 
was entitled to compensation based on disability evaluated as 
50 percent or more disabling.  Public Law 95-479, which did 
not become effective until October 1, 1978, provided that an 
additional amount of compensation may be payable for a spouse 
where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  
Accordingly, the veteran did not even become eligible for the 
additional compensation for a spouse until October 1, 1978.

The veteran also maintains that, as he was not made aware 
until recently from an outside source that he could receive 
additional compensation for having a dependent spouse, the VA 
failed in their duty to assist as the VA never notified him 
that he could be paid extra for a spouse.  The question of 
whether failure to provide notification to a claimant may be 
the basis of a grant of an earlier effective date of an award 
of VA benefits was examined in VAOPGCPREC 17-95, issued on 
June 21, 1995, at 5-7:

Although 38 U.S.C. § 7722 has been 
construed as imposing on VA an 
affirmative obligation to provide 
information to certain individuals, we do 
not believe that VAs failure to provide 
such information would establish a basis 
for an earlier effective date of a 
subsequent award, except insofar as a 
court or the Secretary may direct 
assignment of an earlier effective date 
on an equitable basis.  No statutory 
provision authorizes VA to award benefits 
retroactively on the basis that VA had 
previously failed to provide information 
concerning potential benefits eligibility 
under 38 U.S.C. § 7722.  Congress has 
established specific rules governing 
effective dates in 38 U.S.C. § 5110, and 
VA is not free to disregard those rules 
without statutory authority.  Section 
5110(a) expressly provides that 
[u]nless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  
(Emphasis added.)  Accordingly, VA is not 
free to award a retroactive effective 
date prior to the date it receives a 
claim unless there is specific statutory 
authority for such retroactive effective 
date.  Nothing in chapter 51 or in the 
outreach services provisions in chapter 
77 of title 38, United States Code, 
provides authority for awarding an 
effective date earlier than the date on 
which VA receives the claim on the basis 
that VA failed to provide notice required 
by 38 U.S.C. § 7722.

Section 7722 directs VA to provide 
information and assistance to certain 
individuals but does not state or imply 
that VAs failure to provide such notice 
would provide a basis for assigning an 
effective date earlier than would be 
authorized under section 5110.  
Accordingly, we do not believe that 
section 7722 can reasonably be construed 
as providing the specific authorization 
required by 38 U.S.C. § 5110(a) in order 
for benefits to be paid for a period 
prior to the date VA receives the claim.  
The requirement in section 5110(a) for 
specific statutory authority would appear 
to preclude VA from concluding that 
section 7722 implicitly authorizes 
retroactive payments on the theory that 
Congress must have intended such a remedy 
as a means of enforcing VAs notification 
obligation under that statutory 
provision.  Cf. Immigration and 
Naturalization Service v. Pangilinan, 
486 U.S. 875, 883 (1988) (A Court of 
equity cannot, by avowing that there is a 
right but no remedy known to the law, 
create a remedy in violation of law 
. . . .) (quoting Rees v. Watertown, 
18 Wall 107, 122 (1874)).  Further, 
nothing in the legislative history of 
section 7722 or prior 38 U.S.C. § 241 
indicates an intent to establish an 
exception to the statutory effective-date 
provisions.  

A Federal agencys power is no greater 
than that delegated to it by Congress.  
Lyng v. Payne, 476 U.S. 926, 937 (1986).  
The United States Court of Appeals for 
the Federal Circuit has stated that 
[a]n agency is but a creature of 
statute, and [a]ny and all authority 
pursuant to which an agency may act 
ultimately must be grounded in an express 
grant from Congress.  Killip v. OPM, 
991 F.2d 1564, 1569 (Fed. Cir. 1993).  
Further, pursuant to the Appropriations 
Clause of the Constitution of the United 
States, money may be paid from the 
Federal Treasury only through an 
appropriation made by Congress and in a 
manner consistent with the congressional 
appropriation, as embodied in the 
pertinent statutes.  Office of Personnel 
Mgmt. v. Richmond, 496 U.S. 414, 424 
(1990).  Accordingly, VAs authority to 
award benefits is limited to the awards 
expressly authorized by statute and VA 
may not award benefits in a manner not 
provided by statute.  Inferring an 
exception to the effective-date 
provisions of 38 U.S.C. § 5110 would not 
only exceed VAs authority, but also 
would contravene the Appropriations 
Clause of the Constitution, the purpose 
of which is to assure that public funds 
will be spent according to the letter of 
the difficult judgments reached by 
Congress as to the common good and not 
according to the individual favor of 
Government agents or the individual pleas 
of litigants.  Richmond, 496 U.S. at 
428.  See also Schweiker v. Hansen, 450 
U.S. 785, 788 (1981) (referring to the 
duty of all courts to observe the 
conditions defined by Congress for 
charging the public treasury)...We do 
not believe that VA has any authority 
apart from the Secretarys section 503(a) 
equitable authority which would permit a 
retroactive award, contrary to 38 U.S.C. 
§ 5110, on the basis of VAs failure to 
provide notice under 38 U.S.C. § 7722.

The instant case parallels the situation addressed in 
VAOPGCPREC 17-95 in several critical respects.  Assuming 
arguendo that the VA failed in an obligation relating to 
notification of potential benefits, no statutory provision 
authorizes VA to award benefits retroactively on the basis 
that VA had previously failed to provide information to the 
veteran concerning potential benefits.  While the veteran has 
also argued that the VA should have taken action on their own 
in 1978 to add his spouse as a dependent for purposes of VA 
compensation, the VA was not in a position to have taken such 
action without information from the veteran that he remained 
married and desired the additional benefit.

Although it is regrettable that the veteran did not receive 
timely notification of the additional benefit available to 
him, the Board is bound by both the law and regulations as 
written as well as by the opinion of the General Counsel.  
38 C.F.R. § 3.114(a) states, in pertinent part, that if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.

38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31 require that, 
notwithstanding 38 U.S.C.A. § 5110 and VA regulations 
pertaining to effective dates, payments of monetary benefits 
based on increased awards because of an added dependent may 
not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  Accordingly, the December 1, 1996, effective date 
for the payment of additional compensation for a spouse which 
was assigned by the originating agency was correct.  
38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.114.  The 
evidence is not so evenly balanced on any material issue that 
the benefit of the doubt is for properly for application.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date previous to December 1, 
1996, for the payment of additional compensation for a spouse 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
